Citation Nr: 1431302	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-03 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder not otherwise specified (NOS) and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to October 1977.


This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri, that denied the Veteran's claim for PTSD.  

The Board remanded the claim for additional development in August 2012, and the case was subsequently returned for further appellate review.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are either duplicative or not relevant to the issue on appeal.  


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's acquired psychiatric disorders, to include anxiety disorder NOS and PTSD are related to the Veteran's period of active service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder NOS and PTSD, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 11137, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.304(f) (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As the Board's decision to grant service connection for an acquired psychiatric disorder, to include anxiety disorder NOS and PTSD, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1100.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Additionally, in the absence of clear and convincing evidence to the contrary-and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service-a veteran's lay testimony alone may establish the occurrence of a claimed in-service stressor under the following circumstances:  when the veteran is diagnosed with PTSD during service and the claimed stressor is related to that service (38 C.F.R. § 3.304(f)(1)); when the veteran engaged in combat with the enemy and the claimed stressor is related to that combat (38 C.F.R. § 3.304(f)(2)); and when the veteran was a prisoner-of-war under the provisions of 38 C.F.R. § 3.1(y) and the claimed stressor is related to that prisoner-of-war experience (38 C.F.R. § 3.304(f)(4)).

The Veteran contends he is entitled to service connection for an acquired psychiatric disorder, claimed as PTSD.  As an initial matter, VA treatment records indicate that the Veteran has received intermittent mental health treatment since November 2009.  During his initial evaluation, his PTSD screening was positive.  A diagnosis of PTSD was reflected in treatment records dated from December 2009 to January 2011.  A January 2011 treatment record reflects diagnoses of major depressive disorder and PTSD, and the treating physician assigned a GAF score of 50.  

After the previous Board remand, the Veteran was provided a VA examination in September 2012 to evaluate his claimed PTSD, along with any other psychiatric disorders.  The examiner reviewed the Veteran's relevant medical history and his claims file, including his claimed stressors.  The Veteran reported stressors that occurred before he entered the military, during his active service, and after his discharge from the military.  His in-service stressors included an incident where he was on duty and came upon a fellow serviceman who had attempted suicide.  He called the authorities and the individual lived, but the next day he and his fellow servicemen were "instructed on the proper way to commit suicide."  Another stressor he reported was an incident where he and his fellow servicemen were instructed to put buckets on their heads and were "screamed at for three hours."  The examiner found that the first stressor, involving the attempted suicide, was sufficient for PTSD but that the second one, involving the buckets, was not.  However, the examiner found that the Veteran's symptoms did not support a diagnosis of PTSD.  Instead, the examiner diagnosed the Veteran with anxiety disorder NOS, bipolar disorder NOS, and alcohol dependence.  Regarding the nexus between the Veteran's current acquired psychiatric disorders and his reported stressors, the examiner found that the Veteran's anxiety disorder NOS is less likely caused by or a result of the Veteran's in-service stressor.  The examiner went on, however, to state that "some of his anxiety disorder NOS symptoms are directly related to his in-service stressor."  

Additionally, the Veteran has submitted a lay statement from a fellow serviceman who corroborated his account of his stressor involving the fellow service member who attempted suicide while the Veteran was on dorm guard duty.  The Board finds the buddy statement is credible. 

Given the above, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran currently has a diagnosis of anxiety disorder NOS and PTSD, which the Veteran claimed as PTSD.  The Board also finds that the Veteran's lay statements, which were corroborated by his fellow serviceman, are sufficient to establish the occurrence of the claimed in-service stressor.  There is credible supporting evidence that the claimed in-service stressor occurred.

Finally, the evidence establishes a nexus between current symptoms, which have been linked to diagnoses of PTSD and anxiety disorder NOS, and the claimed in-service stressor.  While the examiner stated that the Veteran's anxiety disorder was less likely due to his in-service stressor, he went on to explain that some of his symptoms are "directly linked" to that stressor.  Therefore, the evidence is at least in relative equipoise, and resolving all doubt in favor of the Veteran, the Board finds that a positive nexus is provided between the Veteran's current acquired psychiatric disorders and his period of active service.  

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder NOS and PTSD have been met.  In so finding, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers chronic mental disability from in-service stressful events.  The chronic mental disability resulting from the in-service stressful events has been clinically identified as anxiety disorder and PTSD.  As the Board finds that service connection is warranted for anxiety disorder and PTSD, a full grant of the benefit sought on appeal has been awarded.


ORDER

Service connection for an acquired psychiatric disorder, to include anxiety disorder NOS and PTSD, is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


